Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Donnell Johnson appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence and denying his motion for an extension of time to appeal the denial of the § 3582(c)(2) motion.* Upon review, we conclude that the district court did not abuse its discretion in denying Johnson’s motion for an extension, see Fed. R. App. P. 4(b)(4), 26(b), and find no reversible error with respect to the denial of his § 3582(c)(2) motion. Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 3:00-cr-00136-GCM-3 (W.D.N.C. July 24 & Oct. 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 Because we construe Johnson’s motion for an extension as his notice of appeal of the order denying his § 3582(c)(2) motion, both orders are before the court.